PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/094,056
Filing Date: 8 Apr 2016
Appellant(s): HERBENER et al.



__________________
Tyler Tassone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding appellant’s argument that the cited references fail to disclose or suggest incorporating a border of a pocket into a seam along a cut line because Kinsley does not disclose or suggest a sports garment having a cutline at all,  and Kinsley does not disclose that outer peripheries of the carrying panel are seamed along a cut-line of an underlying garment, the examiner contends that the edge of the panel left of pocket 12 along which pocket 12 extends forms a first cutline in as much as is claimed by the appellant, and  the edge of panel right of 12 along which 12 extends forms a second cutline in as much as is claimed by the appellant as described in the final rejection of 6/23/2020 (pg. 3 and pg. 7). As one can see from fig. 1 of Kinsley, there is a panel to the left of pocket 12 and a panel to the right of pocket 12. The panel to the left of pocket 12 has an edge along which 12 extends and the panel to the right of pocket 12 has an edge along which 12 extends (see solid black lines extending along the length of the pants on either side of 12 in fig. 1). Appellant’s specification recites “A cut line as understood in the present application is not necessarily a seam but more broadly any line or plane of contact between two parts of the sports garment, wherein the parts are connected by suitable connecting means.’’(para. 22 of appellant’ s spec). Therefore, the edge of the panel left of 12 along which 12 extends forms a cut line  at least because that is where the pocket and that panel connect as shown in fig. 1. The edge of the panel right of 12 along which 12 extends also forms a cutline at least because that is where the pocket and that panel connect as shown in fig. 1. The examiner’s interpretation is therefore in line with appellant’s disclosure of the term “cut line”. The first and second borders (18,20) are incorporated into seams along the cut lines as described in para. 13 of Kinsley. Additionally, the claims do not require the cut line to be “of the underlying garment”. Limitations from the spec are not read into the claims.
Regarding appellant’s argument that Kinsley at best discloses a border of a pocket and a seam for securing the pocket to a garment, but makes no mention of a cut line or any relationship between a border of a pocket and a cut line, the examiner contends that prior art need not use the exact same terminology in order to disclose appellant’s claimed features. If the appellant doesn’t consider Kinsley to teach a cut line, it is unclear what structure the appellant would consider to be a cut line, because  the cut lines of Kinsley are very similar to the cut lines of the appellant’s invention. As outlined above, Kinsley discloses cut lines in as much as is claimed by the appellant and in light of appellant’s spec. The examiner provides appellant’s figure 1 and Kinsley’s figure 1 below for convenience to show the similarity.

    PNG
    media_image2.png
    503
    657
    media_image2.png
    Greyscale

Regarding appellant’s argument that the offices interpretation of “first cut line” and “second cut line” is unreasonably broad and inconsistent with the spec, the examiner contends that the appellant’s specification recites “A cut line as understood in the present application is not necessarily a seam but more broadly any line or plane of contact between two parts of the sports garment, wherein the parts are connected by suitable connecting means.’’(para. 22 of appellant’ s spec). Therefore, the edge of the panel left of 12 along which 12 extends forms a cut line  at least because that is where the pocket and that panel connect as shown in fig. 1. The edge of the panel right of 12 along which 12 extends also forms a cutline at least because that is where the pocket and that panel connect as shown in fig. 1. The examiner’s interpretation is therefore in line with appellant’s disclosure of the term “cut line”.

Regarding appellant’s argument that  “Claim 1 plainly recites a first cut line of a sports garment (e.g., a line between two parts of the garment), a seam arranged along the cut line (to secure the two parts of the garment together), and a first border of the pocket, wherein the first border of the pocket is incorporated into the seam” (pg. 13 para. 1 of appeal brief) and the examiner has failed to treat the first cut line, a seam arranged along the cutline, and a first border of the pocket incorporated into the seam as separate structures, The examiner contends that the examiner did treat these structures separately in as much as is claimed. The examiner refers to the first cut line as the edge of the panel left of pocket 12 along which pocket 12 extends, the seam as the connection described in para. 13 of Kinsley, and the first border of the pocket  as 18 (pg. 3 and pg. 7 of the final rejection of 6/23/2020). However, one of ordinary skill in the art would also understand that there is little distinction between a line between two parts of a garment and the seam connecting those two parts along that line because the line is created by the seam connection. 
Regarding appellant’s argument that the first cut line must exist independently of the border of the pocket and is not formed by securement of the pocket to the garment, the examiner contends that the first cut line is considered to be the edge of the panel left of pocket 12 along which pocket 12 extends, and the first border of the pocket is considered to be 18 which meets the limitations of the first cut line and border of the pocket in as much as is claimed by the appellant. 
Regarding appellant’s argument that the cut line is a separate feature independent of the pocket because the specification discloses the first cut line extends in a direction of the wearer’s knees and in the opposite direction through the waistband, and a second cut line around a wearer’s buttocks without reference to the pocket, the examiner contends that the first cut line extends in a direction of the wearer’s knees and in the opposite direction through the waistband, and a second cut line around a wearer’s buttocks are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As outlined above, the examiner does treat the first cut line (the edge of the panel left of pocket 12 along which pocket 12 extends) and the pocket (12) as separate features.  The appellant claims “a first border of the pocket is incorporated into a seam along a first cut line of the sports garment” and “a second border of the pocket is incorporated into a seam along a second cut line of the sports garment” (claim 1) therefore the rejection focuses on the cut lines adjacent to the pocket as claimed.
Regarding appellant’s argument that the reason disclosed in their specification for arranging the pocket into a seam along the first cut line is not the same as the reasoning for combining the prior art, the examiner contends that incorporating the border of the pocket into the seam of the cut line serving to minimize the number of seams and simplify manufacturing is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The obviousness rationale provided by the examiner need not be the same as the rationale put forth by the appellant in the appellant’s specification. 
Regarding appellant’s argument that the office relies solely on Kinsley to teach the  pocket is configured to be positioned over a side leg of a wearer of the sports garment, wherein the first border of the pocket is incorporated into a seam along a first cut line of the sports garment disposed on a side leg of the sports garment, and wherein the second border of the pocket is incorporated into a seam along a second cut line of the sports garment disposed on the side leg of the sports garment, the examiner contends that as outlined in the final rejection, Flanagan teaches that first and second borders (528) of the pocket may be sewn into the garment (as opposed to “on to” the garment) (para.77) and the pocket maybe be used to hold many types of items including one or more balls, smart phones, cellphones etc.(para. 79) (pgs. 2,3, of the final rejection of 6/23/2020). Therefore, while Kinsley modifies Flanagan, Flanagan supports these modifications.
Regarding appellant’s argument that there is no motivation to combine Flanagan and Kinsley because Kinsley doesn’t disclose that its pocket provides increased strength and durability and  this motivation is derived from appellant’s disclosure because the appellant’s specification discloses that the pocket design involves improved stability, the examiner contends that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant 's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner contends that one of ordinary skill in the art would recognize that incorporating borders of a pocket into seams of a garment would provide increased strength and durability because the pocket borders would be supported by the garment fabric that it is seamed into. Additionally, the appellant is well aware that this rationale is not gleaned solely from their disclosure because apart from it being well known in the art, it is further taught by art of record that has been relied on in previous rejections (see advisory action 9/29/2020 and  final rejection mailed 6/26/2019, pg. 2, top of pg. 3).
Regarding appellant’s argument that Kinsley attributes the benefits of preventing a device in its pocket from being laid upon during exercise to positioning of the pocket on a hip region of the garment and not to incorporation of borders of its carrying panel along cut lines of the garment, the examiner contends that the construction of the pocket of Kinsley including cut lines, seams, and positioning on the garment enables the benefit of preventing a device within the pocket from being laid upon when the wearer is performing exercises that require the posterior or anterior region to come into contact with equipment or other environmental factors (abstract of Kinsley). The pocket of Kinsley is maintained in place on the side of the garment due to the seaming and cut lines. As the appellant points out, Kinsley describes their pocket as an improvement over a standard inset pocket (para. 4 of Kinsley, pg. 16 of appeal brief) which would not provide the benefits of Kinsley. Therefore, the benefits of Kinsley are achieved not only because of the placement of the pocket, but also because of the cut lines and seaming which maintain the pocket in the desired position.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732     
                                                                                                                                                                                                   /JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.